Citation Nr: 0433108	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  98-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by muscle and joint pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  

2.  Entitlement to service connection for a disorder 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disorder 
manifested by insomnia, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for a disorder 
manifested by stomach problems, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

6.  Entitlement to service connection for a disorder 
manifested by difficulty breathing, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

7.  Entitlement to service connection for a disorder 
manifested by vision problems, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

8.  Entitlement to service connection for a disorder 
manifested by memory loss, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War. 

9.  Entitlement to a disability rating in excess of 
20 percent for a post-operative brachial artery bypass 
procedure on the right arm.

10.  Entitlement to a compensable disability rating for scar, 
right arm, status post cardiac catheterization with bypass of 
the right brachial artery.

11.  Entitlement to a compensable disability rating for a 
scar, medial aspect of the right thigh.

12.  Entitlement to a compensable disability rating for scars 
on the left leg, status post vein graft for artery bypass 
surgery.

(The issue of entitlement to induction into a vocational 
rehabilitation program prior to June 1, 1998, is addressed in 
a separate decision).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
eight disabilities claimed as being due to service in the 
Persian Gulf War.  The veteran perfected an appeal of that 
decision.

The veteran's appeal was previously before the Board in April 
2001, at which time it was remanded for additional 
development.  While the case was pending at the RO, in an 
April 2002 rating decision the RO denied entitlement to 
higher ratings for the residuals of the brachial artery 
bypass surgery on the right arm and the scars on the right 
arm and both legs resulting from the surgery.  The veteran 
also perfected an appeal of the April 2002 decision.

In June 2004 the veteran testified at a personal hearing, 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing is of record.

In a July 2002 notice, the RO informed the veteran that the 
increase in disability compensation that he had been awarded 
would be withheld in order to recoup the disability severance 
pay that he received on separation from service.  The veteran 
perfected an appeal of the withholding of his compensation 
benefits to recoup the severance pay.  In the June 2004 
hearing and on the record, the veteran withdrew from the 
appeal this issue. 

The issues of service connection for headaches and increased 
ratings are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Joint and muscle pain as a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf War is not supported by objective indications of a 
chronic disability affecting the muscles and joints, other 
than the disabilities for which service connection has been 
established.

2.  Insomnia as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability.

3.  Fatigue as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability.

4.  Stomach problems are due to a diagnosed illness that is 
not shown to be related to service.

5.  Breathing difficulty as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability.

6.  Vision problems as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability.

7.  The claim of entitlement to service connection for memory 
loss as a manifestation of an undiagnosed illness resulting 
from service in the Persian Gulf War is not supported by 
objective indications of a chronic disability.


CONCLUSION OF LAW

Disorders manifested by muscle and joint pain, insomnia, 
fatigue, stomach problems, breathing difficulty, vision 
problems, and memory loss were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which have 
been codified in part at 38 U.S.C.A. §§ 5103 and 5103A and 
implemented in part at 38 C.F.R. §3.159. 

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court found that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirement of the 
notice.  The Court also found, however, that in such cases 
the claimant would still be entitled to a section 5103(a) 
notice.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in September 1995, August 
1996, and November 1997 by informing him of the evidence 
needed to establish entitlement to service connection for 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  The RO also provided section 5103(a) notices to 
him in February 2002 and February 2003.  In those notices the 
RO informed him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The veteran 
responded to those notices by stating that he had no 
additional evidence to submit.

Although the February 2002 and February 2003 notices were 
sent following the December 1997 decision, the veteran has 
had more than two years following the initial notice to 
submit additional evidence or identify evidence for the RO to 
obtain.  Following the issuance of the notices the RO 
obtained additional evidence, and re-adjudicated the 
substantive merits of the claim in a July 2003 supplemental 
statement of the case.  In re-adjudicating the claim for 
service connection the RO considered all the evidence of 
record and applied the benefit-of-the doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been provided the VCAA 
notice following the RO's December 1997 unfavorable decision, 
and that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§ 5103(a). 

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA medical and psychiatric examinations in 
October 1995 and August 1997.  The veteran has not alluded to 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107(b).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  

Analysis

Muscle and Joint Pain

The evidence shows that the veteran was treated during 
service for bilateral knee pain, and that he was separated 
from service due to chronic mechanical low back pain.  He 
also underwent extensive diagnostic testing due to chronic 
complaints of chest wall pain.  Service connection for 
mechanical low back pain, chondromalacia of both knees, and 
chest wall pain has been in effect since his separation from 
service.  He has also complained of pain in the legs 
secondary to the removal of the veins that were harvested for 
the right brachial bypass surgery, and pain in the right arm 
due to that surgery.  Service connection has also been 
established for the right arm disability, and the scars on 
the legs.

When asked to describe the joint and muscle pain that he 
claimed to be due to his service in the Persian Gulf War 
during the July 2001 and June 2004 hearings, the veteran 
claimed to have pain in both knees, the elbows, the back, and 
sometimes the shoulders.  As shown above, service connection 
has been granted for bilateral knee, low back, and right arm 
disabilities.  The veteran's extensive VA treatment records 
are silent for any complaints or clinical findings related to 
muscle or joint pain other than the disabilities for which 
service connection has been granted.  

A VA medical examination was conducted in October 1995 due to 
the veteran's report of "Persian Gulf Syndrome pain in the 
joints."  When the examiner asked him to specify the joints 
affected by pain, other than the knees and back the veteran 
was very vague and gave no clear response other than 
indicating that he had pain in his arms.  Although the 
examination resulted in a diagnosis of "Persian Gulf 
Syndrome with vague complaints of joint pain," the examiner 
did not document any objective findings other than in the 
knees and back.  The remaining October 1995 and August 1997 
VA examinations failed to reveal any objective indications of 
a chronic muscle or joint disability, other than the 
disabilities for which service connection has been granted.

In summary, the veteran's claim for service connection for 
muscle and joint pain is not supported by any evidence of 
objective indications of a chronic disability affecting the 
muscles or joints, other than the disabilities for which 
service connection has been granted.  The Board finds, 
therefore, that the criteria for an award of service 
connection for veterans of the Persian Gulf War are not met, 
and that the preponderance of the evidence is against the 
claim for service connection for a chronic disability 
manifested by muscle and joint pain.



Insomnia and Fatigue

During the July 2001 and June 2004 hearings the veteran also 
testified that he sometimes had difficulty falling asleep 
since serving in the Persian Gulf.  He stated that he had 
difficulty falling asleep because he started thinking about a 
lot of different things.  He also stated that at about the 
same time that he started having problems going to sleep he 
began feeling very tired during the day, as if he had not had 
enough rest.  He described the fatigue as just feeling 
exhausted, with a low energy level.

During the October 1995 psychiatric examination, he reported 
that he had difficulty sleeping because the pain in his back 
or knees woke him up, and he had difficulty going back to 
sleep.  He also claimed to be depressed due to his physical 
condition.  He was then working and going to college.

The extensive VA treatment records are negative for any 
complaints or clinical findings pertaining to a sleep 
disorder or fatigue, but the veteran was told in September 
1995 that the medication he took for headaches could cause 
drowsiness.  Although he complained of insomnia and fatigue 
during the October 1995 and August 1997 medical examinations, 
those examinations did not show any objective indications of 
any disorder manifested by insomnia or fatigue.  The 
psychiatric examination in October 1995 resulted in a 
diagnosis of a mild dysthymic disorder, in remission; the 
psychiatric examiner in August 1997 found the veteran to be 
normal, in that his complaints were typical of symptoms that 
everyone experienced.  None of the medical evidence reflects 
any objective indications of a chronic disability manifested 
by insomnia or fatigue.

In summary, the claim is not supported by any evidence of 
objective indications of a chronic disability manifested by 
insomnia or fatigue.  The Board finds, therefore, that the 
criteria for an award of service connection for veterans of 
the Persian Gulf War are not met, and that the preponderance 
of the evidence is against the claim for service connection 
for chronic disabilities manifested by insomnia or fatigue.



Stomach Problems

During the July 2001 and June 2004 hearings the veteran 
complained of nausea, vomiting, and stomach cramps that 
occurred intermittently.  VA treatment records reveal that in 
September 1995 he complained of nausea, occasional diarrhea, 
stomach cramps, and heartburn.  He denied any emesis, 
hemoptysis, or constipation.  Examination then revealed some 
tenderness to palpation in the left lower quadrant.  The VA 
medical examination in October 1995 showed his physical 
examination to be normal.  The examiner in August 1997 found 
that the complaints suggested an irritable stomach, mild 
gastritis, or irritable bowel syndrome.

Compensation is not payable under the provisions applicable 
to veterans of the Persian Gulf War if the claimed disability 
has been attributed to a known clinical diagnosis.  The VA 
treatment records disclose that the veteran's stomach 
complaints were diagnosed as gastroesophageal reflux disease 
in March 2000.  Because the symptoms have resulted in a 
clinical diagnosis, the criteria for a grant of service 
connection as an undiagnosed illness resulting from service 
in the Persian Gulf War are not met.  And, the evidence does 
not show that the gastroesophageal reflux disease is 
otherwise related to service.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a chronic stomach 
disorder.

Difficulty Breathing

The veteran initially described his "difficulty breathing" 
as becoming short of breath with little exertion.  The 
examiner in October 1995 obtained pulmonary function studies 
and a chest X-ray, which showed no evidence of a pulmonary 
disorder.  During the August 1997 VA examination the veteran 
reported having episodes of shortness of breath that occurred 
suddenly, lasted a few minutes, and did not interfere with 
his activities.  The examiner found no evidence of disease to 
cause shortness of breath, other than nervous tension.

During the July 2001 and June 2004 hearings the veteran 
described his "difficulty breathing" as having nasal 
congestion.  The VA treatment records disclose that he has 
undergone medical examinations that included the nose and 
throat many times, none of which revealed any abnormalities.  
None of the evidence reflects any objective indications of a 
chronic disability manifested by nasal congestion, pulmonary 
problems, or "difficulty breathing."  Because the veteran's 
complaints are not supported by any objective indications of 
a chronic disability, the Board finds that the criteria for a 
grant of service connection for veterans of the Persian Gulf 
War are not met.  The preponderance of the evidence is, 
therefore, against the claim of entitlement to service 
connection for a chronic disability manifested by difficulty 
breathing.

Vision Problems

The veteran has described his vision problems as occasional 
blurring vision.  Examination in October 1995 revealed visual 
acuity of 20/20 in both eyes, without glasses, and the 
examiner found that the physical examination was 
unremarkable.  The RO provided him an ophthalmology 
examination in August 1997, during which the veteran denied 
having any ocular symptoms.  The examiner determined that the 
eyes were normal, without any evidence of disease or 
abnormality.  The VA treatment records reveal no complaints 
or clinical findings regarding any abnormality of the eyes.  

The veteran testified during the June 2004 hearing that he 
had been wearing eyeglasses for approximately two years 
because he had difficulty reading very small print.  He also 
stated that he continued to have episodes of temporary blurry 
vision.  He asserted that these eye problems were caused by 
his service in the Persian Gulf War, because he had no vision 
problems prior to serving in the Persian Gulf.  He did not, 
however, indicate that he had undergone an eye examination, 
or state that the eyeglasses had been prescribed based on the 
results of an eye examination.

The available evidence does not show any objective 
indications of a chronic disability manifested by vision 
problems.  For that reason the Board finds that the criteria 
for a grant of service connection for veterans of the Persian 
Gulf War are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic disability manifested by vision 
problems.

Memory Loss

The veteran also claims to have had difficulty remembering 
things since serving in the Persian Gulf War.  In the June 
2004 hearing he testified that he sometimes had difficulty 
remembering peoples' names, or that he would place an object 
somewhere and then forget where he had put it.

He underwent a psychiatric examination in October 1995, which 
did not reveal any evidence of a memory loss.  A mental 
status examination in August 1997 was normal.  The VA 
treatment records are negative for any signs or symptoms of 
memory loss.  His claim is not, therefore, supported by any 
objective indications of a chronic disability manifested by 
memory loss.  For that reason the Board finds that the 
criteria for a grant of service connection for veterans of 
the Persian Gulf War are not met, and that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a chronic disability manifested by 
memory loss.


ORDER

Service connection for a chronic disability manifested by 
muscle and joint pain is denied.

Service connection for a chronic disability manifested by 
insomnia is denied.

Service connection for a chronic disability manifested by 
fatigue is denied.

Service connection for a chronic disability manifested by 
stomach problems is denied.

Service connection for a chronic disability manifested by 
difficulty breathing is denied.

Service connection for a chronic disability manifested by 
vision problems is denied.

Service connection for a chronic disability manifested by 
memory loss is denied.


REMAND

The veteran has claimed service connection for headaches as 
an undiagnosed illness resulting from his service in the 
Persian Gulf War.  The service medical records document 
several complaints of headaches and the veteran reported 
frequent or severe headaches on separation examination.

After service, VA records document continuing complaints of 
headaches, but health-care professional has offered an 
opinion as to whether the currently diagnosed headaches are 
related to the headaches documented during service.  For this 
reason, the Board finds that additional development of this 
issue is required.

On the claims for increase, the residuals of the brachial 
artery bypass are currently rated as analogous to 
arteriosclerosis obliterans under Diagnostic Code 7114.  
According to that diagnostic code, the disability is to be 
rated based on the brachial index, which was not done on VA 
examination in March 2002.  And, the examiner did not assess 
the residuals of the surgical scars in the right and left 
legs.  For these reasons, the Board finds that additional 
development of these issues is required.

Accordingly, these issues are remanded for the following:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that he should 
provide any evidence in his possession, 
not already of record, that pertains to 
his claims.
2.  Schedule the veteran for a VA 
neurology examination to determine 
whether the veteran currently has chronic 
headaches and, if so, whether the current 
headaches are related to the headaches 
documented during service.  The claims 
folder must be made available for the 
examiner's review. 

3.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to the residuals of the 
brachial artery bypass.  

a).  The examiner is asked to 
determine the brachial index, that 
is, the ratio of the systolic blood 
pressure divided by the simultaneous 
brachial artery systolic blood 
pressure.  The examiner is also 
asked to describe any pain, 
diminished peripheral pulses, or 
trophic changes.  

b).  The examiner is asked to 
describe the scars at the sites of 
the vein grafts in the right thigh 
and left leg and the right arm scar 
at the site of the catheterization, 
including whether the scars are 
associated with underlying soft 
tissue damaged or superficial but 
unstable or painful on examination.  
The examiner is also asked to 
describe any functional loss of the 
affected part, if any.  

4.  After the above is completed, 
adjudicate the claims. If any benefit 
sought is denied, provided the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________________
	GEORGE E. GUIDO Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



